EVERETT, Senior Judge,
with whom GIERKE, Judge, joins (concurring in the result):
In my view, this case — appellant’s story, as well as his theory of defense and how appellant believed that the proffered evidence might have supported that theory — is somewhat more complicated and subtle than the lead opinion reflects. Accordingly, I write separately in order to briefly develop these matters and, at the same time, to explain how I believe that appellant’s proffer fell short of the mark to constitutionally compel admission of the contested evidence.
Appellant’s version of events was succinctly stated in the reported opinion of the court below as follows:
Appellant testified they engaged in consensual sex several times including once when she was in the female superior position. He said she then took a shower and when she finished she started to question him, “trying to put this guilt trip on me” because he was married. He told her their sex meant nothing to him whereupon she became upset. He went over to the bed where she was sitting, lay down beside her fully clothed, and fell asleep until awakened by the SPs [Security Police].
40 MJ 782, 783 (1994). Defense counsel tied this story into the defense theory of fabrication during his closing argument on findings to the military judge, as follows:
[T]he defense theory in this case, what we know from Airman Sanchez’ testimony, is they had this consensual sex, that she went and took her shower, and when she came out and Airman Sanchez was dressed and looked like he was ready to go, she decided that she did, perhaps, feel a little guilty after all for bringing him home with her and consenting to this sex. That, in fact, she felt perhaps that she did not want the one-night stand, even though part of her wanted it, by the time she had had a shower, perhaps those feelings in her own body or her own mind had overcome her that perhaps this wasn’t the best thing for me to do. And she started an argument with Airman Sanchez as he was putting his clothes on; started haranguing him about his marriage, his marital vows, and “Why did you do this to me?” and “How could you do this to your wife? Don’t you feel bad at this time?” And because Airman Sanchez told her, “It just happened, it was nothing,” you know, “It’s not a long-term thing, it’s just the one night, it’s not going to happen again. What’s the big deal?” That was not the answer that she was hoping to hear. And indeed, “Hell hath no fury like a woman scorned.” And when she heard these words from Airman Sanchez confirming what she knew about herself, Your Honor, that’s when she decided, that’s when she turned her thoughts about Airman Sanchez, and she started dealing with her own demons inside her....
Against this backdrop, appellant had sought to introduce the challenged evidence concerning the victim’s previous one-night *182stands and her reaction following each of them. This excerpt from the opinion below folly explains appellant’s proffer in this regard:
The written offer of proof stated that the complainant was “involved in a number of sexual ‘one night stands’ with numerous other airm[e]n---- These liaisons frequently caused her, as in this case, to be emotionally upset and/or depressed/concerned almost immediately thereafter____” The defense stated that these incidents involved 5-10 other airmen and 60-80 percent began at the NCO [Non-Commissioned Officers] Club. The defense indicated OD [the victim] would thereafter call or talk to friends and acquaintances about her remorse and wondering about her own self-worth. The written offer of proof suggested a similar pattern with appellant when she found out this was another “one night stand.” The defense brief argued these feelings of anger and guilt caused her to concoct “a rape story to cover herself from further allegations of easy virtue, and reacted by making herself a victim, not a responsible adult when officials, like the SPs and AFOSI [Air Force Office of Special Investigations], became involved due to her [other] sexual partner’s unexpectedly alerting the police that A1C Sanchez was asleep in [OD’s] room.” ...
40 MJ at 783-84.
Thus, the defense theory, which was consistent with appellant’s version of their relationship, was that the victim was a woman with a fragile ego; that her shaky self-image was attributable directly to having been used by five to ten men as a one-night stand; that she had seen appellant as different because of their friendship; that when appellant himself demeaned their physical liaison immediately upon its completion, she felt all of the guilt and dirt that she had felt previously in similar circumstances; and when her boyfriend unexpectedly inserted the police into the mix, she fabricated her claim of rape in order to deflect these fresh blows to her ego — indeed, this time, blows that would be in a public context.
Although defense counsel never used the magic word of “motive” in his proffer, that most clearly is what he argued as the basis of admissibility — specifically, that the victim had a motive to fabricate her claim of rape, which in turn went to the heart of her credibility as a witness. As the lead opinion recognizes (44 MJ at 179), motive to fabricate a charge is a basis that this Court has recognized will constitutionally compel admission of evidence that otherwise would be excluded under Mil.R.Evid. 412. See, e.g., United States v. Williams, 37 MJ 352, 360 (CMA 1993); United States v. Dorsey, 16 MJ 1, 7 (CMA 1983); accord Olden v. Kentucky, 488 U.S. 227, 230, 109 S.Ct. 480, 482, 102 L.Ed.2d 513 (1988).
That said, however, the question remains whether appellant’s proffer was adequate to show support for his theory. He proffered evidence that five to ten men previously had used the victim as a one-night stand and that sixty to eighty percent of those incidents had originated at the NCO club; and he proffered evidence that the victim had expressed guilt and remorse to her friends after such incidents. He proffered no evidence, however, that such blows to her ego might cumulate so that, with one too many, she would respond psychologically by denying her responsibility and instead asserting rape. Without a proffer of such evidence, say, from an expert witness, then it is mere speculation — indeed, curious speculation at that— that the victim would accuse appellant of rape when she took no similar retaliation against other similarly situated men before him.
The court below focused on just this point. After noting that “[t]here was no proffer of expert testimony to support this unique theory as to why the victim would have a motive to lie[,]” 40 MJ at 784, Judge Schreier wrote:
The defense proffer does not describe a commonly understood motive to lie such as revenge or to place blame on another. See United States v. Saipaia, 24 MJ 172 (CMA 1987). When a motive is commonly understood and obvious from the facts asserted, it is unnecessary for counsel to produce expert testimony. Many cases have allowed this evidence without expert testimony. See United States v. Colon-An*183gueira, 16 MJ 20 (CMA 1983); United States v. Dorsey, 16 MJ 1 (CMA 1983). However, when the proffered motive is MgMy speculative and not one commonly understood, expert testimony is essential to establish the relevance between the motive to lie and the prior consensual sexual behavior. See United States v. Ferguson, 14 MJ 840 (ACMR 1982). . . .
40 MJ at 785.
On tMs basis, then, I agree with the lead opinion that the military judge did not abuse Ms discretion in declining to hold a hearing on admissibility of the evidence in question. See Mil.R.Evid. 412(e), Manual for Courts-Martial, United States (1994 ed.). Simply stated, appellant’s theory was clear; however, without proffered expert testimony, the relevance of the proffered evidence of prior sexual activity to prove that theory was too speculative to trigger a need for a hearing. Accordingly, I concur in affirming the decision below.